FILED
                             NOT FOR PUBLICATION                              FEB 22 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JAGTAR SINGH,                                     No. 06-70432

               Petitioner,                         Agency No. A076-676-494

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jagtar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision terminating a prior grant of asylum and denying his application



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research
for asylum, withholding of removal and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and

we deny the petition for review.

       Substantial evidence supports the agency’s termination of asylum and

adverse credibility finding based upon Singh’s submission of fraudulent receipts

purportedly confirming that he donated money to the All India Sikh Student

Federation. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004) (fraudulent

documents going to the heart of the claim may justify an adverse credibility

finding); see also 8 C.F.R. § 1208.24(f). Therefore, Singh’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

        Because Singh’s CAT claim is based on the same testimony the agency

found not credible, and he points to not other evidence demonstrating a likelihood

of torture, substantial evidence supports the agency’s denial of CAT relief. See id.

at 1156-57.

       PETITION FOR REVIEW DENIED.




RA/Research                               2                                    06-70432